UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 June 2, 2010 Date of Report (Date of earliest event reported) COMMUNITY PARTNERS BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-51889 20-3700861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1250 Highway 35 South, Middletown, New Jersey (Address of principal executive offices) (Zip Code) (732) 706-9009 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01Other Events. On June 2, 2010, Two River Community Bank (the “Bank”), the wholly owned banking subsidiary of Community Partners Bancorp, issued a press release announcing that the Bankformed a new Small Business Administration (“SBA”) Lending Division (the “Division”).Paul E. Orzechowski was appointed Vice President of SBA Lending and will direct the lending activities of the Division. More information regarding the Division and Mr. Orzechowski’s professional experience is set forth in the press release furnished as Exhibit 99.1 to this Form 8-K. . Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release of Two River Community Bank, dated June 2, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY PARTNERS BANCORP Dated: June 2, 2010 By: /s/ Michael J. Gormley Michael J. Gormley Chief Operating Officer EXHIBIT INDEX Exhibit Number Description Press Release of Two River Community Bank, dated June 2, 2010
